1
2
3
4
5
6                           UNITED STATES DISTRICT COURT
7                         SOUTHERN DISTRICT OF CALIFORNIA
8
     AIRHAWK INTERNATIONAL, LLC, a                         Case No.: 18cv73-MMA (AGS)
9    California limited liability company,
                                                           ORDER FOR SUPPLEMENTAL
10                                                         BRIEFING RE: DEFENDANT’S
                                        Plaintiff,         OBJECTIONS TO PLAINTIFF’S
11   v.                                                    EVIDENCE
12   ONTEL PRODUCTS CORPORATION, a
     New Jersey corporation,
13
14                                   Defendant.
15         On July 1, 2019, Defendant Ontel Products Corporation (“Defendant”) filed
16   objections to evidence submitted in support of Plaintiff Airhawk International LLC’s
17   (“Plaintiff”) opposition to Defendant’s motion for summary judgment. See Doc. No. 102.
18   Upon review of Defendant’s objections, the Court finds that supplemental briefing is
19   warranted. Accordingly, the Court ORDERS Plaintiff to file a supplemental brief
20   addressing the merits of Defendant’s objections. Plaintiff’s supplemental brief, not to
21   exceed five (5) pages, must be filed on or before Thursday, December 12, 2019.
22   Defendant, as the objecting party, may file a responsive supplemental brief, not to exceed
23   five (5) pages, on or before Monday, December 16, 2019.
24         IT IS SO ORDERED.
25   Dated: December 9, 2019
26                                                    _____________________________
27                                                    HON. MICHAEL M. ANELLO
                                                      United States District Judge
28

                                                     -1-                     18cv73-MMA (AGS)
